DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/29/2022. As directed by the amendment: claims 1, 8-11, 16, 18-22, 24 have been amended; claims 2, 17 have been canceled; and no new claims have been added. Thus, claims 1, 3-16, 18-26 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 03/07/2022.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michael Slavin on 05/03/2022. 
The application has been amended as follows: 
Claim 11, line 4, “for introducing said fluids air temperature, air flow rate, ozone production rate, fragrance rate, including medication administration” is amended as follows: “for introducing said fluids , including medication administration”.
Claim 16, line 24, “coupled to a said transfer member” is amended as follows: “coupled to a 
Claim 16, line 25, “positioning of a said baffle decreases air flow” is amended as follows: “positioning of a 
Claim 22, line 4, “for introducing said fluids air temperature, air flow rate, ozone production rate, fragrance rate, including medication administration” is amended as follows: “for introducing said fluids 

Allowable Subject Matter
 Claims 1, 3-16, 18-26 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records is Walker at al. (US 2013/0056010).
Regarding claim 1, Walker fails to disclose/teach among all the limitation or render obvious a nasal mucosa heating and occlusion apparatus comprising an eyewear piece having a bridge including flexible points at opposite ends therefore and each terminating in attached temples, said temples extend over the individual’s ear, in combination with the total structure and function as claimed. Walker only discloses flexible strap 25 (fig. 4) extending over the ears. No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 16, Walker fails to disclose/teach among all the limitation or render obvious a nasal mucosa heating and occlusion apparatus comprising an eyewear piece having a bridge with flexible joints at opposite ends thereof and each terminating in attached temples, said temples extend over the individual’s ear; and a nasal frame including a one-way adjustable entry tube, a pair of upper conductors, U-shaped passage elbows, a manifold, and a baffle to decrease and increase air flow through the manifold, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 16.

Examiner notes: see also other prior arts: W. E. Tiffany (US 2,468,383), Timmons et al. (US 4,559,941), Timmons et al. (US 4,708,446), Tobin (US 4,858,476), Peppler (US 5,193,534), Bailiff (US 5,363,153), Depuy (US 2004/0074500), Piesinger (US 6,772,762), Ishizuka (US 6,886,562), Delli Paoli, JR. (US 2009/0247967), Ray et al. (US 2018/0125700), Liu (US 2018/0200544).
See also the allowable subject matter section in the office action mailed on 03/07/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783